Citation Nr: 1634416	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of an eye injury


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that confirmed and continued a claim for service connection for a left eye retinal tear (previously denied by a rating decision in July 2010).  The same rating decision denied service connection for residuals of a head injury and for swelling due to injury to the eyes.   In the interest of clarity the Board has combined the two eye claims into a single issue on appeal, as reflected on the title page.

In June 2016 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined that remand is required because the medical evidence of record is not adequate for the Board to adjudicate the issues on appeal.

The Veteran asserts that his claimed eye injuries are the result of cellulitis of the left cheek and periorbital area in service; such cellulitis is documented in service treatment records in May 1979.  He also cites an undocumented "bump on the head" during service that he asserts contributed to his claimed eye injury and also resulted in residuals such as headaches.  The Board notes that the Veteran's service treatment records (STRs) do not contain his separation physical examination, and that the AOJ's attempts to obtain that examination report from other sources have been unavailing.  Given these circumstances, the Veteran should be afforded a VA medical examination to obtain a medical opinion as to whether his claimed disabilities are related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA traumatic brain injury (TBI) examination to determine whether he had a TBI in service, and if so whether he has current residuals of such injury.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran should be considered to be competent and credible to report events during service, unless his statements are inconsistent with contemporaneous evidence of record (if so, the examiner should note such inconsistencies).  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had a TBI in service.  If such TBI is shown, the examiner should identify any and all current residuals of such injury in terms conforming to VA's rating schedule.  The examiner should provide a clinical rationale for all opinions expressed.

2.  Also, schedule the Veteran for a VA eye examination to determine if he has a current disability of one or both eyes that is related to service.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran should be considered to be competent and credible to report events during service, unless his statements are inconsistent with contemporaneous evidence of record (if so, the examiner should note such inconsistencies).  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disability of one or both eyes that is incurred in or otherwise related to service.  The examiner should identify any such eye disabilities in terms conforming to VA's rating schedule. The examiner should provide a clinical rationale for all opinions expressed.
   
2.  After completion of the above and any additional development deemed necessary, the claims for service connection for residuals of head injury and residuals of eye injury should be readjudicated.  If the claims remain denied the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




